DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu (US 2013/0207963 A1), and further in view of Lee (US 2014/0167931 A1).
Consider claim 1, Stirbu teaches, a method, comprising: 
obtaining a real image of a device (503) to be controlled, wherein the real image is to be used to configure an augmented reality (AR)-based remote controller (505), (Stirbu teaches, FIG. 5 illustrates at least one interaction with a user interface (e.g., interface 501) depicting an example of a virtual environment that represents a real-world environment (e.g., a living room) comprising one or more representations of one or more electronic devices (e.g., a television 503), one or more accessory devices (e.g., a remote control 505) See ¶ 0059. Stirbu teaches, “the system 100 constructs the virtual environment based on one or more images of the real-world environment (e.g., one or more images captured with a mobile device).” See ¶ 0024.); and 
detecting a remote control (RC) protocol of the device (503) by performing a recognition of the device from the real image, (Stirbu teaches, “step 307, the mapping platform 107 optionally processes and/or facilitates a processing of one or more images of the real-world environment to cause, at least in part, a determination of the one or more devices, the one or more accessory devices… the mapping platform 107 can determine the presence and location of one or more electronic devices using one or more visual recognition techniques” See ¶ 0049. Stirbu teaches, “the mapping platform 107 can determine the presence of electronic devices 111, accessory devices 113, or a combination thereof and their locations within the real-world environment based on the one or more images.” See ¶ 0030.) 

With respect to, wherein the detection of the RC protocol includes verifying whether the device is controllable through a candidate RC protocol by controlling the device in accordance with the real image, In an analogous art, Lee teaches, “a remote control method in a home network system including multiple home devices, the remote control method including receiving operation state information from the respective multiple home devices, receiving a control command for operation control of at least one of the multiple home devices from a user device, determining a control target home device based on the control command, sending the control command to the determined control target home device, receiving processing result information corresponding to execution of the control command from the control target home device, and transmitting the processing result information to the user device.” See ¶ 0011. Lee teaches, “in step 703, the (Home GateWay) HGW 120 performs a discovery procedure for the home device 140. For example, if the home device 140 is connected to the HGW 120 through WiFi, the HGW 120 performs a discovery procedure for a neighboring new home device periodically or at the request of the user.” See ¶ 0077. Lee teaches, “step 705, the HGW 120 receives a registration request for the home device 140 to be registered.” See ¶ 0078. Lee teaches, “the HGW 120 sets connection with the home device 140. Setting the connection is performed in a procedure determined based on WiFi, ZigBee, Bluetooth®, NFC, or a wired communication, depending on a communication method between the HGW 120 and the home device 140. Once connection is set between the HGW 120 and the home device 140, the home device 140 transmits data to the HGW 120 through the set connection in step 711. In an embodiment, the home device 140 transmits operation state information to the HGW 120 periodically or at the request of the HGW 120” See ¶ 0081. Lee teaches, “the HGW 20 sends a control command to the home device 140… the control command may be set to be suitable for characteristics of each product, taking a product type of the home device 140 into account.” See ¶ 0082. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Stirbu and allow the system to discover the controllable device through a variety of RC protocol using information received form a real image of the device, as anticipated by Lee; therefore, once the connection is set between the HGW 120 and the home device 140, the home device 140 transmits data to the HGW 120 through the set connection. 

Consider claim 2, the method of claim 1, wherein the real image includes at least one of a monitor or a light indicator which displays an operation status of the device, (Stirbu teaches, “[t]he caching module 211 is used to cause a caching of the one or more images of the real-world environment. the caching module 211, in connection with the indexing module 207, may be used to cache one or queries associated with location information, status information, or a combination thereof associated with the electronic devices 111, the accessory devices 113, or a combination thereof.” See ¶ 0045.)
	
Consider claim 3, the method of claim 1, wherein detecting the RC protocol further includes performing the recognition of the device using the real image in order to detect device information of the device, Stirbu teaches, “the mapping platform 107 can determine the presence of electronic devices 111, accessory devices 113, or a combination thereof and their locations within the real-world environment based on the one or more images.” See ¶ 0030, wherein the device information is used to detect the RC protocol of the device, Lee teaches, “FIG. 5, the HGW 120 registers information of the home devices 140 installed in home, and controls and manages the registered home devices 140. For example, if a new home device is installed, the HGW 120 collects and stores information about the new home device, for example, an identifier, capacity information, and operation state information of the home device. The information about the home device may be obtained directly from the home device through a service discovery procedure between the HGW 120 and the home device… or may be directly input to the HGW 120 by the user or a system administrator. If the user purchases and installs the new home device, and inputs identification information, for example, a serial number, a model number, or a Quick Response (QR) code, provided from the home device or a manual thereof into the HGW 120, then the HGW 120 may connect to a manufacturer server on the Internet based on the identification information of the home device and obtain the information about the home device.” See ¶ 0071.

Consider claim 4, the method of claim 3, wherein performing the recognition of the device further includes recognizing at least one of a type or a model name of the device, Stirbu teaches, “the mapping platform 107 can determine the presence and location of one or more electronic devices using one or more visual recognition techniques and/or manual input of brand, model, type, etc. information by one or more users.” See ¶ 0049.


Consider claim 5, the method of claim 3, further comprising displaying a virtual input interface of the AR-based remote controller with the real image when a type of the device (503) is recognized, wherein the virtual input interface (505) corresponds to the type of the device, Stirbu teaches, See Fig 5, “[i]f the user chooses the remote control 505, a three-dimensional model of the remote control 505 is also displayed as depicted in interface 501… all of the control surfaces (e.g., keys) are mapped by the manufacturer or the system 100 to the same actions the physical remote control is able to perform.” See ¶ 0059.

Consider claim 8, the method of claim 1, wherein verifying whether the device is controllable further includes determining whether the device is controllable using at least one of image recognition or sound recognition, Stirbu teaches, “the mapping platform 107 can determine the presence and location of one or more electronic devices using one or more visual recognition techniques and/or manual input of brand, model, type, etc. information by one or more users.” See ¶ 0049.

Consider claim 10, the method of claim 1, further comprising augmenting the real image with a user interface (UI) of the AR-based remote controller which controls the device based on the RC protocol, Stirbu teaches, See Fig 5, “If the user chooses the remote control 505, a three-dimensional model of the remote control 505 is also displayed as depicted in interface 501… all of the control surfaces (e.g., keys) are mapped by the manufacturer or the system 100 to the same actions the physical remote control is able to perform.” See ¶ 0059.

Consider claim 12, an apparatus, the apparatus comprising: 
Stirbu teaches, a camera configured to obtain a real image of a device to be controlled, Stirbu teaches, “the system 100 constructs the virtual environment based on one or more images of the real-world environment (e.g., one or more images captured with a mobile device).” See ¶ 0024. 
wherein the real image is to be used to configure an augmented reality (AR)-based remote controller, See rejection of claim 1 and Stirbu Fig. 5; and 
a processor (602 See Fig. 6) configured to detect a remote control (RC) protocol of the device by performing a recognition of the device from the real image, wherein the detection of the RC protocol includes verifying whether the device is controllable through a candidate RC protocol by controlling the device in accordance with the real image, See rejection of claim 1. 

Consider claim 13, the apparatus according to claim 12, wherein the real image includes at least one of a monitor or a light indicator which displays an operation status of the device, See rejection of claim 2.

Consider claim 14, the apparatus according to claim 12, wherein detecting the RC protocol further includes performing the recognition of the device using the real image to detect device information of the device, wherein the device information is used to detect the RC protocol of the device, See rejection of claim 3.

Consider claim 15, the apparatus according to claim 14, further comprising: a display configured to display a virtual input interface of the AR-based remote controller to control the device with the real image when a type of the device is recognized, wherein the virtual input interface corresponds to the type of the device, See rejection of claim 5; wherein the processor is further configured to control the display displaying the virtual input interface of the AR-based remote controller, Stirbu teaches, “[t]he MCU 803 runs a user interface software to facilitate user control of at least some functions of the mobile terminal 801 to generate a virtual environment for controlling one or more electronic devices. The MCU 803 also delivers a display command and a switch command to the display 807” See ¶ 0085.

Consider claim 18, the apparatus according to claim 12, further comprising a microphone configured to receive sound, Stirbu teaches, “The keyboard 847 and/or the MCU 803 in combination with other user input components (e.g., the microphone 811) comprise a user interface circuitry for managing user input. The MCU 803 runs a user interface software to facilitate user control of at least some functions of the mobile terminal 801 to generate a virtual environment for controlling one or more electronic devices.” See ¶ 0085; wherein the processor is further configured to control at least one of the camera or the microphone to determine whether the device is controllable using at least one of image recognition or sound recognition, See rejection of claim 8.

Claims 6, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu (US 2013/0207963 A1), in view of Lee (US 2014/0167931 A1), and further in view of Becea (US 2019/0171170 A1).
Consider claim 6, the method of claim 3, wherein performing the recognition of the device further includes: receiving a user input via the AR-based remote controller when a type of the device is recognized; Stirbu teaches, “the mapping platform 107 can determine the presence and location of one or more electronic devices using one or more visual recognition techniques and/or manual input of brand, model, type, etc. information by one or more users.” See ¶ 0049.

With respect to, detecting one or more candidate protocols including at least one of: the RC protocol of the device or a compatible protocol compatible with the RC protocol, in an analogous art, Becea teaches, “[w]hen an external device is to be controlled, the computing device 102 may establish a communication channel 108 with the external device. The communication channel 108 may utilize the Internet or any other suitable method of communication with the external device, such as via an alternative communication network such as the area network, Bluetooth, Zigbee, radio frequency, near field communication, etc. In some cases, multiple types of networks may be utilized in establishing the communication channel 108. For instance, the computing device 102 may first establish communication with the external device via the internet, but may then connect directly to the external device via the area network, such as after first receiving connection data via the internet. The computing device 102 may utilize any protocols or standards in communicating with the external device as may be associated therewith, which may vary from one external device to another. In such cases, the computing device 102 may identify such data for communication when detecting the external device or when the external device is registered for control.” See ¶ 0024.

With respect to, detecting the RC protocol of the device from among the one or more candidate protocols by detecting an RC code corresponding to an instruction from a user, Becea teaches, “[w]hen an external device is to be controlled, the computing device 102 may establish a communication channel 108 with the external device. The communication channel 108 may utilize the Internet or any other suitable method of communication with the external device, such as via an alternative communication network such as the area network, Bluetooth, Zigbee, radio frequency, near field communication, etc.… the computing device 102 may be configured to display messages or notifications to the user thereof regarding the establishing of the communication channel 108. For instance, the computing device 102 may display a confirmation message if the connection is successfully established with the target external device, or may display an error message if the communication channel 108 is not establish. In some such instances, error messages may be accompanied by options for selection by the user to retry the connection or to adjust settings (e.g., authentication information that may be required by the external device). In some cases, such messages or notifications may be displayed on the live rendering. For instance, in one example, the indicator that indicates the detected image may reflect the connection status, such as a box outlining the detected image being initially gray, but turning green if the communication channel 108 is successfully established or turning red if the communication channel 108 is unsuccessful.” See ¶ 0024. Becea teaches, “the computing device 102 may be configured to display information regarding the submission of instructions to the external device, such as status information regarding the success or failure of the external device to receive and/or implement the instructions. For instance, the computing device 102 may display a confirmation message or error message if the external device succeeds or fails, respectively, at implementing the instructions submitted by the user.” See ¶ 0025.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Stirbu-Lee and detect communication protocol of the device from a plurality of protocols by detecting command corresponding to an instruction from a user, as anticipated by Becea so “the computing device 102 may display a confirmation message or error message if the external device succeeds or fails” and provide the end-user reliable information regarding the communication status. 

Consider claim 16, the apparatus according to claim 14, further comprising: a display configured to include an input device which receives user input via the AR-based remote controller, See Fig. 5; wherein the processor is further configured to: control the display to receive the user input via the AR-based remote controller when a type of the device is recognized, detect one or more candidate protocols including at least one of: the RC protocol of the device or a compatible protocol compatible with the RC protocol, and detect the RC protocol of the device from among the one or more candidate protocols by detecting an RC code corresponding to an instruction from a user, See rejection of claim 6.

Consider claim 9, the method of claim 1, wherein verifying whether the device is controllable further includes: displaying a virtual input interface of the AR-based remote controller with the real image, Stirbu teaches, See Fig 5, “If the user chooses the remote control 505, a three-dimensional model of the remote control 505 is also displayed as depicted in interface 501… all of the control surfaces (e.g., keys) are mapped by the manufacturer or the system 100 to the same actions the physical remote control is able to perform.” See ¶ 0059. Stirbu teaches, wherein the virtual input interface corresponds to a type of the device, Stirbu teaches, “the mapping platform 107 can determine the presence and location of one or more electronic devices using one or more visual recognition techniques and/or manual input of brand, model, type, etc. information by one or more users.” See ¶ 0049. 
Becea teaches, transmitting an RC code of a candidate RC protocol in accordance with a user input received via the virtual input interface of the AR-based remote controller, Becea teaches, “[w]hen an external device is to be controlled, the computing device 102 may establish a communication channel 108 with the external device. The communication channel 108 may utilize the Internet or any other suitable method of communication with the external device, such as via an alternative communication network such as the area network, Bluetooth, Zigbee, radio frequency, near field communication, etc.… the computing device 102 may be configured to display messages or notifications to the user thereof regarding the establishing of the communication channel 108. For instance, the computing device 102 may display a confirmation message if the connection is successfully established with the target external device, or may display an error message if the communication channel 108 is not establish. In some such instances, error messages may be accompanied by options for selection by the user to retry the connection or to adjust settings (e.g., authentication information that may be required by the external device). In some cases, such messages or notifications may be displayed on the live rendering. For instance, in one example, the indicator that indicates the detected image may reflect the connection status, such as a box outlining the detected image being initially gray, but turning green if the communication channel 108 is successfully established or turning red if the communication channel 108 is unsuccessful.” See ¶ 0024. 
Becea teaches, recognizing a reaction from the device by receiving the RC code based on whether the device operates according to the received user input, Becea teaches, “the computing device 102 may display a confirmation message if the connection is successfully established with the target external device, or may display an error message if the communication channel 108 is not establish. In some such instances, error messages may be accompanied by options for selection by the user to retry the connection or to adjust settings (e.g., authentication information that may be required by the external device). In some cases, such messages or notifications may be displayed on the live rendering. For instance, in one example, the indicator that indicates the detected image may reflect the connection status, such as a box outlining the detected image being initially gray, but turning green if the communication channel 108 is successfully established or turning red if the communication channel 108 is unsuccessful.” See ¶ 0024.
Becea teaches, detecting the candidate RC protocol as the RC protocol of the device when the device operates according to the received user input, Becea teaches, “the computing device 102 may be configured to display information regarding the submission of instructions to the external device, such as status information regarding the success or failure of the external device to receive and/or implement the instructions. For instance, the computing device 102 may display a confirmation message or error message if the external device succeeds or fails, respectively, at implementing the instructions submitted by the user.” See ¶ 0025.

Consider claim 19, the apparatus according to claim 12, further comprising: a display configured to display a virtual input interface of the AR-based remote controller with the real image, wherein the virtual input interface corresponds to a type of the device; and a transmitter configured to transmit an RC code of the candidate RC protocol, wherein the processor is further configured to: control the transmitter to transmit the RC code of the candidate RC protocol in accordance with a user input received via the virtual input interface of the AR-based controller, control the display to recognize a reaction from the device by receiving the RC code based on whether the device operates according to the received user input; and detect the candidate RC protocol as the RC protocol of the device when the device operates according to the received user input, See rejection of claim 9.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu (US 2013/0207963 A1), in view of Lee (US 2014/0167931 A1), and further in view of Sallas (US 20160125733 A1).
Consider claim 7, the method of claim 3, wherein performing the recognition of the device further includes: receiving a type information of the device in accordance with a user input when the type of the device and a model name of the device are not recognized, Stirbu teaches, “the mapping platform 107 can determine the presence and location of one or more electronic devices using one or more visual recognition techniques and/or manual input of brand, model, type, etc. information by one or more users.” See ¶ 0049. However, Stirbu does not teaches user enters type information when the type of the device and a model name of the device are not recognized; nonetheless, in an analogous art, Sallas teaches, “if the target device determines that the manufacturer identified within the EDID (or E-EDID) data does not correspond to any of the manufacturers in the highest tier of manufacturer codes, the target device may prompt the user to attempt to manually pair the remote control device with the target device.” See ¶ 0033. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Stirbu-Lee and allow the user to manually enter the type information of the device “if the target device determines that the manufacturer identified within the EDID (or E-EDID) data does not correspond to any of the manufacturers in the highest tier of manufacturer codes”, as anticipated by Sallas in an effort to manually pair the remote control with the target device.  

With respect to, displaying a virtual input interface of the AR-based remote controller with the real image, wherein the virtual input interface corresponds to the type of the device, Stirbu teaches, See Fig 5, “[i]f the user chooses the remote control 505, a three-dimensional model of the remote control 505 is also displayed as depicted in interface 501… all of the control surfaces (e.g., keys) are mapped by the manufacturer or the system 100 to the same actions the physical remote control is able to perform.” See ¶ 0059.
 
Lee teaches, adding the real image and the type information to a database, Lee teaches, “the HGW 120 may connect to a manufacturer server on the Internet based on the identification information of the home device and obtain the information about the home device.” See ¶ 0071. Lee teaches, “controller 121 communicates with the home devices 110-1 to 110-n through the communication modules 122 to 126 by execution of programs stored in the ROM 121-2 or the RAM 121-3 or application programs that may be stored in the storage 129, and generates a control command to send the control command to the home devices 110-1 to 110-n or stores information collected from the home devices 110-1 to 110-n in the storage 129.” See ¶ 0044. Lee teaches, “[t]he storage 129 is configured to store program codes, data, or information needed for operations of the HGW 120 under control of the controller 121, and may also store voluminous data delivered from external devices or the home devices 110-1 to 110n when necessary.” See ¶ 0047.

Consider claim 17, the apparatus according to claim 14, further comprising: a display configured to include an input device which receives user input via the AR-based remote controller and receive a type information of the device in accordance with the user input when the type and of the device and a model name of the device are not recognized; wherein the processor is further configured to control the display displaying a virtual input interface of the AR-based remote controller with the real image, wherein the virtual input interface corresponds to the type of the device and add the real image and the type information to a database, See rejection of claim 7.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stirbu (US 2013/0207963 A1), in view of Lee (US 2014/0167931 A1), and further in view of Kim (US 2015/0084840 A1).
Consider claim 11, the method of claim 1, further comprising displaying a UI of the AR-based remote controller independently from the real image when the device is out of a range of the device, in an analogous art, Kim teaches, “determine the position of an image preview interface within a display unit according to the position of a camera of a head-mounted display (HMD) in the case that the camera of the HMD is detached.” See ¶ 0008. Kim teaches, [if] “the capturing direction of the camera unit is within the predetermined range of angle, the HMD 100 may display the image preview interface 30 on the area 114 located at the lower right end among other display. In the embodiment of FIG. 5, the orientation of the camera unit included in the second body 20 is out of the predetermined range of angle, the HMD 100 may display the image preview interface 30 on an area other than the area 114.” See ¶ 0078.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Stirbu-Lee and allow the user to a UI of the augmented reality device even when “body 20 is out of the predetermined range of angle, the HMD 100 may display the image preview interface 30 on an area other than the area 114” as anticipated by Kim, in an effort to allow user to have view of UI regarding less of range of the target device.
Consider claim 20, the apparatus according to claim 12, wherein the processor is further configured to control a display configured to display a UI of the AR-based remote controller independently from the real image when the device is out of a range of the device, See rejection of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683